DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-18 have been examined and rejected. This is the first Office action on the merits.

Claim Objections
3.	Claims 4 and 15 are objected to because of the following informalities:
a.	Claim 4 recites the limitation “the first time threshold range” in [line 4] of the claim. There is insufficient antecedent basis for this limitation.
b.	Claim 15 recites the limitation “the first time threshold range” in [line 3] of the claim. There is insufficient antecedent basis for this limitation.
Appropriate correction is required.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
a.	Claim limitation “a detecting unit, configured to... ” [lines 2-4 of claim 8] because it uses a non-structural term “detecting unit” coupled with functional language “detect first information associated with a first application that is running, wherein the first information is configured to characterize an attribute of the first application” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
b.	Claim limitation “a capturing unit, configured to...” [lines 9-12 of claim 8] because it uses a non-structural term “capturing unit” coupled with functional language “capture an image output by the first application in a capturing fashion associated with an image output by the first application based on a first capturing policy in the case that the first information associated with the first application exists in the first database” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.

7.	Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9.	Claims 4-7, 11-12, and 15-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a.	Dependent claim 4 recites the limitation “capturing... the image output by the first application in a first capturing fashion and a second capturing fashion simultaneously” [lines 4-6 of claim 4] and “continuing capturing the image output by the first application in the first capturing fashion and stopping capturing the image output by the first application in the second capturing fashion if the image output by the first application is not captured in the second capturing fashion” [lines 11-14 of claim 4]. As shown above, the claim recites that the image is captured in the second capturing fashion [lines 4-6 of claim 4], and then goes on to recite a condition where the image is not captured in the second capturing fashion [lines 11-14 of claim 4]. Such a condition would never occur in the claim since a requirement of the claim is that the image is captured by the second capturing fashion. Rather than reciting “capturing” in [line 4] of the claim, Examiner 
b.	Claims 5-7 and 11-12 are dependent upon claim 4 and thus, are rejected for the same reasons.
c.	Dependent claim 15 recites similar limitations as claim 4 and thus, is rejected for similar reasons.
d.	Claims 16-18 are dependent upon claim 15 and thus, are rejected for similar reasons.

10.	Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. As mentioned above, claim 8 has been interpreted to invoke 112(f). However, a review of the specification shows that no corresponding structure has been described in the specification for the 35 U.S.C. 112(f) limitations “detecting unit” and “capturing unit” recited above. 
a.	Regarding claim 8, no corresponding structure capable of performing the means-plus-function limitation “detecting unit, configured to…” is disclosed. Accordingly, the failure to disclose a structure corresponding to the “detecting unit, configured to... ” for performing the recited function renders the claim indefinite.
b.	Regarding claim 8, no corresponding structure capable of performing the means-plus-function limitation “capturing unit, configured to…” is disclosed. Accordingly, the failure to disclose a structure corresponding to the “capturing unit, configured to... ” for performing the recited function renders the claim indefinite.
The inquiry is not whether one of skill in the art would be capable of implementing a structure, but whether or not one of ordinary skill in the art would understand that the specification discloses the 

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1-3, 8-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hao (CN 104333769) in view of Schmidt et al (U.S. Patent No. 11,036,458).

13-1.	Regarding claims 1, 8, and 9, Hao teaches the claim comprising: detecting first information associated with a first application that is running, wherein the first information is configured to characterize an attribute of the first application, by disclosing acquiring broadcast confirmation information corresponding to a video application [paragraph 26].
Hao teaches capturing an image output by the first application in a capturing fashion associated with the image output by the first application based on a first capturing policy in the case that the first information associated with the first application exists in the first database, by disclosing that after the preset live broadcast configuration is obtained, acquiring the live broadcast configuration information corresponding to the video application from a live broadcast configuration list that is pre-stored in a server, where one type of video application corresponds to one live configuration information [paragraph 27]. The live configuration information includes a process name of the video application, a name of the video application, and dynamic configuration information, etc. [paragraph 27]. Live video content corresponding to the video application is acquired and broadcast in a first video capture mode [paragraphs 28-29].
Hao does not expressly teach capturing the image output by the first application based on a second capturing policy in the case that the first information associated with the first application does not exist in the first database. Schmidt discloses capturing and streaming video and audio content associated with game play [column 1, lines 7-10]. When capturing video and audio data for live streaming, some applications will simply want to utilize standard configurations and standard feedback handlers in the form of default policy modules [column 16, lines 4-15]. Thus, a default policy module may be used for live streaming as opposed to a particular policy module configured for a particular application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a default policy module when an application does not have a preset live streaming strategy, as taught by Schmidt. This would help ensure proper broadcast of a live stream. 

13-2.	Regarding claims 2 and 13, Hao-Schmidt teach all the limitations of claims 1 and 9 respectively, further comprising: acquiring an encoded image by encoding the captured image output by the first application based on the first capturing policy or the second capturing policy, by disclosing a video encoder that encodes captured images [Schmidt, column 12, lines 38-50]
sending the encoded image to a server, by disclosing that the encoded video data is directed to a stream transmission component for live streaming [Schmidt, column 15, lines 35-48].

13-3.	Regarding claims 3 and 14, Hao-Schmidt teach all the limitations of claims 1 and 9 respectively, wherein capturing the image output by the first application in the capturing fashion associated with the image output by the first application based on the first capturing policy comprises: determining the capturing fashion associated with the image output by the first application based on an association relationship between a preset image in the first database and the capturing fashion; capturing the image output by the first application in the determined capturing fashion associated with the image output by the first application, by disclosing that after the preset live broadcast configuration is obtained, acquiring the live broadcast configuration information corresponding to the video application from a live broadcast configuration list that is pre-stored in a server, where one type of video application corresponds to one live configuration information [Hao, paragraph 27]. The live configuration information includes a process name of the video application, a name of the video application, and dynamic configuration information, etc. [Hao, paragraph 27]. Live video content corresponding to the video application is acquired and broadcast in a first video capture mode [Hao, paragraphs 28-29].

13-4.	Regarding claim 10, Hao-Schmidt teach a computer-readable storage medium storing at least one computer program that includes at least program instruction, wherein the computer program, when run by a processor, enables the processor to perform the methods defined in claim 1, by disclosing an anchor client that broadcasts video content to audience clients [Hao, paragraph 23].

Allowable Subject Matter
14.	Claims 4-7, 11-12, and 15-18 are rejected under 35 U.S.C. 112(b), but would be allowable if corrected and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

15.	The following is a statement of reasons for the indication of allowable subject matter: Examiner has carefully considered dependent claim 4. Regarding claim 4, the prior art fails to teach capturing the image output by the first application based on the second capturing policy, where the second capturing policy involves simultaneously capturing the image output using two different ways during a certain period of time, and choosing one of the ways based on whether one of the ways is able to capture the image, with priority given to capturing one way over the other. 
	Dependent claim 15 recites similar limitations as claim 4 and is thus, contains allowable subject matter for the same reasons.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178